U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-KSB/A [X] Annual report under Section 13 or 14(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2006. [ ] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 000-27507 AUXILIO, INC. (Name of Small Business Issuer in its Charter) Nevada 88-0350448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27401 Los Altos, Suite 100, Mission Viejo, California92691 (Address of principal executive offices) (949) 614-0700 (Issuer’s telephone number) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X]No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Issuer’s revenues for the year ended December 31, 2006 were $10,248,270. The aggregate market value for the Issuer’s voting stock held by non-affiliates of the Issuer based upon the $1.08 per share closing sale price of the Common Stock on October 16, 2007 as reported on the Over-the-Counter Bulletin Board, was approximately $15,957,872.Shares of Common Stock held by each officer and director and by each person who owns 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of October 16, 2007, Registrant had 16,135,309 shares of Common Stock outstanding. Transitional Small Business Disclosure Format (check one): Yes[]No[X] Explanatory Note We are filing this Amendment to our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, as filed with the U.S. Securities and Exchange Commission (SEC) on March 30, 2007 in response to a request by the SEC to make certain changes to the disclosure in Item 8A Controls and Procedures. Other than the change referred to above, all other information included in the above described Form 10-KSB remains unchanged.This amendment does not reflect events occurring after the filing of such Form 10-KSB and does not modify or update the disclosures therein in any way other than as required to reflect the amendment as described above and set forth below. Item 8A.Controls and Procedures Our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) are designed to provide reasonable assurance that information required to be disclosed in our reports filed under that Act (the Exchange Act), such as this Annual Report on Form 10-KSB, is recorded, processed, summarized and reported within the time periods specified in the rules of the Securities and Exchange Commission. Our disclosure controls and procedures also are designed to ensure that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosures. Our management, under the supervision and with the participation of our Chief Executive Officer and the Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures in effect as of December 31, 2006. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, as of December 31, 2006, our disclosure controls and procedures were effective to provide reasonable assurance that material information, relating to the Company and its consolidated subsidiaries, required to be included in our Exchange Act reports, including this Annual Report on Form 10–KSB, is made known to management, including the Chief Executive Officer and Chief Financial Officer, on a timely basis. During the most recent fiscal quarter, there were no significant changes in the Company’s internal control over financial reporting or in other factors that materially affected or are reasonably likely to materially affect the Company’s internal control over financial reporting. Item 13.Exhibits Exhibits No. Item 2.1 Agreement and Plan of Reorganization dated as of November 20, 2001, by and between the Company and e-Perception, Inc. (incorporated by reference to Exhibit 1.1 to the Registrant’s Form 8-K filed on January 24, 2002). 2.2 Agreement and Plan of Merger, dated April 1, 2004, by and between Auxilio, Inc., PPVW Acquisition Corporation, and Alan Mayo & Associates, Inc. (filed as Exhibit 2.1 to the Registrant’s Form 8-K filed on April 16, 2004). 3.1 Certificate of Incorporation (incorporated by reference to Exhibit 3.1 to the Registrant’s Form 10-KSB filed on April 19, 2005). 3.2 Bylaws (incorporated by reference to Exhibit 2 to the Registrant’s Form 10-SB filed on October 1, 1999). 4.1 Subscription Agreement, dated as of January 9, 2002, by and among the Company and each of the stockholders of e-Perception, Inc. (incorporated by reference to Exhibit 1.1 to the Registrant’s Form 8-K filed on January 24, 2002). 10.1 2000 Stock Option Plan (incorporated by reference to Exhibit 10.1 to the Registrant’s Form 10-KSB filed on April 19, 2005). 10.2 2001 Stock Option Plan (incorporated by reference to Exhibit 10.2 to the Registrant’s Form 10-KSB filed on April 19, 2005). 10.3 2003 Stock Option Plan (incorporated by reference to Exhibit 10.3 to the Registrant’s Form 10-KSB filed on April 19, 2005). 10.4 2004 Stock Option Plan (incorporated by reference to Exhibit 10.4 to the Registrant’s Form 10-KSB filed on April 19, 2005). 10.5 Standard Office Lease by and between Arden Realty Limited Partnership and e-Perception Technologies, Inc. (incorporated by reference to Exhibit 10.1 to the Registrant’s Form 10-QSB filed on May 15, 2002). 10.6 Asset Purchase Agreement between Workstream USA, Inc., Workstream, Inc. and PeopleView, Inc. dated March 8,. 2004 (incorporated by reference to Exhibit 2.1 to the Registrant’s Form 8-K filed on April 2, 2004). 10.7 Addendum dated as of May 27, 2004 to Asset Purchase Agreement dated March 17th, 2004 between Workstream Inc. Workstream USA, Inc. and PeopleView, Inc. (incorporated by reference to Exhibit 2.1 to the Registrant’s Form 8-K/A filed on August 3, 2004). 10.8 Revolving Loan and Security Agreement between Auxilio, Inc. and Michael D. Vanderhoof (filed as Exhibit 10.1 to the Registrant’s Form 8-K filed on December 29, 2004). 10.9 Executive Employment Agreement between Registrant and Etienne Weidemann, President and Chief Operating Officer dated April 1, 2004 (incorporated by reference to Exhibit 10.9 to the Registrant’s Form 10-KSB filed on April 19, 2005) 10.10 Executive Employment Agreement between Registrant and Joseph J Flynn, Chief Executive Officer and Chairman of the Board of Directors dated April 1, 2004 (incorporated by reference to Exhibit 10.10 to the Registrant’s Form 10-KSB filed on April 19, 2005) 10.11 Executive Employment Agreement between Registrant and James Stapleton, Chief Financial Officer and Corporate Secretary dated April 1, 2004 (incorporated by reference to Exhibit 10.11 to the Registrant’s Form 10-KSB filed on April 19, 2005) 10.12 Executive Employment Agreement between Registrant and Paul T. Anthony, Chief Financial Officer and Corporate Secretary dated December 10, 2004 (incorporated by reference to Exhibit 10.12 to the Registrant’s Form 10-KSB filed on April 19, 2005) 10.13 Standard Office Lease agreement by and between Auxilio, Inc and McMorgan Institutional Real Estate Fund I, LLC. dated October 13, 2004 (incorporated by reference to Exhibit 10.13 to the Registrant’s Form 10-KSB filed on April 19, 2005) 10.14 Loan and Security Agreement between Auxilio, Inc. and Cambria Investment Fund, L.P.(filed as Exhibit 10.1 to the Registrant’s Form 8-K filed on November 28, 2005). 10.15 Executive Employment Agreement between Registrant and Joseph J Flynn, Chief Executive Officer dated March 14, 2006(filed as Exhibit 10.1 to the Registrant’s Form 8-K filed on March 22, 2006). 10.16 Executive Employment Agreement between Registrant and Etienne Weidemann, President and Chief Operating Officer dated March 15, 2006(filed as Exhibit 10.2 to the Registrant’s Form 8-K filed on March 22, 2006). 10.17 Executive Employment Agreement between Registrant and Paul T. Anthony, Chief Financial Officer and Corporate Secretary dated March 15, 2006 (filed as Exhibit 10.3 to the Registrant’s Form 8-K filed on March 22, 2006). 10.18 Securities Purchase Agreement dated as of April 7, 2006, between Auxilio, Inc. and Laurus Master Fund, Ltd. (filed as Exhibit 10.1 to the Registrant’s Form 8-K filed on April 13, 2006). 10.19 Secured Convertible Term Note dated as of April 7, 2006 issued by Auxilio, Inc. to Laurus Master Fund, Ltd. (filed as Exhibit 10.2 to the Registrant’s Form 8-K filed on April 13, 2006). 10.20 Loan and Security Agreement dated as of October 25, 2006, between Auxilio, Inc. and Cambria Investment Fund, L.P. (filed as Exhibit 10.1 to the Registrant’s Form 8-K filed on October 27, 2006). 14 Registrants Code of Ethics (incorporated by reference to Exhibit 14.1 to the Registrant’s Form 10-KSB filed on April 14, 2004). 16.1 Letter regarding change in certifying accountants dated February 14, 2002 (incorporated by reference to Exhibit 16 to the Registrant’s Form 8-K filed on February 15, 2002). 16.2 Letter regarding change in certifying accountants dated December 22, 2005 (incorporated by reference to Exhibit 16.1 to the Registrant’s Form 8-K/A filed on January 24, 2006). 21.1 Subsidiaries* 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) and rule 15d-14(a). 31.2 Certificationof the Chief FinancialOfficerpursuant to Rule 13a-14(a) and rule 15d-14(a). 32.1 Certification of the CEO and CFO pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of The Sarbanes-Oxley Act of 2002.* * Previously filed. Signatures In accordance with section 13 or 15(d) with the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on the 16th day of October, 2007. AUXILIO, Inc. By:/s/ Etienne Weidemann Etienne Weidemann Chief Executive Officer Principal Executive Officer By:/s/ Paul T. Anthony Paul T. Anthony Chief Financial Officer Principal Financial Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated. SignatureTitleDate /s/ Etienne Weidemann Etienne WeidemannChief Executive Officer October 16, 2007 (Principal Executive Officer and Director) /s/ Paul T. AnthonyChief Financial OfficerOctober 16, 2007 Paul T. Anthony (Principal Financial and Accounting Officer) /s/ Edward CaseDirectorOctober 16, 2007 Edward Case /s/ John D. PaceDirectorOctober 16, 2007 John D. Pace /s/ Max PollDirectorOctober 16, 2007 Max Poll /s/ Michael VanderhoofDirectorOctober 16, 2007 Michael Vanderhoof
